Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A File No. 002-86606 File No. 811-03850 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. 38 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 38 DELAWARE GROUP TAX-FREE FUND (Exact Name of Registrant as Specified in Charter) 2005 Market Street, Philadelphia, Pennsylvania 19103-7094 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code: (800) 523-1918 David F. Connor, Esq., 2005 Market Street, Philadelphia, PA 19103-7094 (Name and Address of Agent for Service) Appro ximate Date of Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective: / / immediately upon filing pursuant to paragraph (b) / / on (date) pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a) (1) // on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a) (2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to such Section 8(a), may determine. C O N T E N T S This Post-Effective Amendment No. 38 to Registration File No. 002-86606 includes the following: 1. Facing Page 2. Contents Page 3. Part A  Prospectus (1) 4. Part B - Statement of Additional Information (1) 5. Part C - Other Information 6. Signatures 7. Exhibits (1) This Registration Statement contains one Prospectus and one Statement of Additional Information for two registrants (each of which offers its shares in one or more series). A separate Registration Statement, which incorporates by reference the common Institutional Class Prospectus and common Institutional Class Statement of Additional Information and includes its own Part C, is being filed for the other registrant. The Prospectus and Statement of Additional Information contained in this Post-Effective Amendment relate to the Institutional Class shares of the Registrant's two series, Delaware Tax-Free USA Fund and Delaware Tax-Free USA Intermediate Fund, and also to the Institutional Class shares of Delaware National High-Yield Municipal Bond Fund series of Voyageur Mutual Funds. The Part C contained in this Post-Effective Amendment relates only to the Registrant's two series. A separate Registration Statement which incorporates by reference the Institutional Class Prospectus and Statement of Additional Information as it relates to the Delaware National High-Yield Municipal Bond Fund and includes its own Part C is being filed for Voyageur Mutual Funds. FIXED INCOME Prospectus D ECEMBER [ 30], 2008 DELAWARE TAX-FREE USA FUND INSTITUTIONAL CLASS DELAWARE TAX-FREE USA INTERMEDIATE FUND INSTITUTIONAL CLASS DELAWARE NATIONAL HIGH-YIELD MUNICIPAL BOND FUND INSTITUTIONAL CLASS The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus, and any representation to the contrary is a criminal offense. Table of contents Fund profiles page 1 Delaware Tax-Free USA Fund 1 Delaware Tax-Free USA Intermediate Fund 4 Delaware National High-Yield Municipal Bond Fund 8 How we manage the Funds page 13 Our investment strategies 13 The securities in which the Funds typically invest 14 The risks of investing in the Funds 22 Disclosure of portfolio holdings 25 Who manages the Funds page 26 Investment manager 26 Portfolio managers 26 Manager of managers structure 28 Whos who? 28 About your account page 30 Investing in the Funds 30 Payments to intermediaries 30 How to buy shares 31 Fair valuation 32 Document delivery 32 How to redeem shares 33 Account minimum 34 Exchanges 34 Frequent trading of Fund shares 34 Dividends, distributions, and taxes 37 Financial highlights page 40 Contact information page 53 Profile: Delaware Tax-Free USA Fund What is the Funds investment objective? Delaware Tax-Free USA Fund seeks as high a level of current interest income exempt from federal income tax as is available from municipal obligations and as is consistent with prudent investment management and preservation of capital. Although the Fund will strive to meet its goal, there is no assurance that it will. What are the Funds main investment strategies? Under normal circumstances, the Fund will invest at least 80% of its net assets in securities the income from which is exempt from federal income taxes, including the federal alternative minimum tax. This is a fundamental investment policy that may not be changed without prior shareholder approval. The Fund will invest primarily in municipal debt obligations that are issued by state and local governments to raise funds for various public purposes such as hospitals, schools, and general capital expenses. The Fund will invest its assets in securities with maturities of various lengths, depending on market conditions, but will have a dollar-weighted average effective maturity of between 5 and 30 years. We will attempt to adjust the average maturity of the bonds in the portfolio to provide a high level of tax-exempt income consistent with preservation of capital. The Funds income level will vary depending on current interest rates and the specific securities in the portfolio. The Fund may concentrate its investments in certain types of bonds or in a certain segment of the municipal bond market when the supply of bonds in other sectors does not suit our investment needs. What are the main risks of investing in the Fund? Investing in any mutual fund involves risk, including the risk that you may lose part or all of the money you invest. Over time, the value of your investment in the Fund will increase and decrease according to changes in the value of the securities in the Funds portfolio. The Fund will be affected primarily by changes in interest rates. For example, when interest rates rise, the value of bonds in the portfolio will likely decline. The Fund may also be affected by the ability of individual municipalities to pay interest and repay principal on the bonds they issue. The Fund is permitted to invest up to 20% of its net assets in securities the income from which is subject to the federal alternative minimum tax. Income from these securities would be taxable for investors subject to that tax. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. For a more complete discussion of risk, please see The risks of investing in the Funds on page 22. You should keep in mind that an investment in the Fund is not a complete investment program; it should be considered just one part of your total financial plan. Be sure to discuss this Fund with your financial advisor to determine whether it is an appropriate choice for you. Who should invest in the Fund Investors seeking monthly income, free from federal income taxes Investors with long-term financial goals Who should not invest in the Fund Investors with very short-term financial goals Investors who are unwilling to accept share prices that may fluctuate, especially over the short term 1 How has Delaware Tax-Free USA Fund performed? The Institutional Class of Delaware Tax-Free USA Fund does not have a performance history as of the date of this Prospectus. As a result, the bar chart shows how annual returns for the Funds Class A shares have varied over the past 10 calendar years, and the table shows the average annual returns of the Funds Class A shares for 1-, 5-, and 10-year periods. The Funds past performance (before and after taxes) does not necessarily indicate how it will perform in the future. The returns reflect expense caps in effect during the periods. The returns would be lower without the expense caps. Please see the footnotes on page 12 for additional information about the expense caps. Year-by-year total return (Class A) 1 4.85% -5.18% 10.89% 4.37% 8.72% 6.69% 5.22% 3.80% 5.16% 0.67% As of September 30, 2008, the Funds Class A shares had a calendar year-to-date return of -3.86% . During the periods illustrated in this bar chart, Class As highest quarterly return was 4.55% for the quarter ended September 30, 2002, and its lowest quarterly return was -3.30% for the quarter ended June 30, 1999. The maximum Class A sales charge of 4.50%, which is normally deducted when you purchase shares, is not reflected in the total returns in the previous paragraph or in the bar chart. If this fee were included, the returns would be less than those shown. The average annual returns in the table below do include the sales charge. Average annual returns for periods ended December 31, 2007 Delaware Tax-Free USA Fund 1 1 year 5 years 10 years Class A return before taxes (3.88%) 3.34% 3.96% Class A return after taxes on distributions (3.88%) 3.34% 3.95% Class A return after taxes on distributions and sale of Fund shares (1.16%) 3.49% 4.05% Barclays Capital Municipal Bond Index 3.36% 4.30% 5.18% (reflects no deduction for fees, expenses, or taxes) The Funds returns are compared to the performance of the Barclays Capital Municipal Bond Index, formerly known as Lehman Brothers Municipal Bond Index. The Index measures the total return performance of the long-term, investment grade tax-exempt bond market. It is important to note that, unlike the Fund, the Index is unmanaged and does not reflect the costs of operating a mutual fund, such as the costs of buying, selling, and holding securities. Maximum sales charges are included in the Fund returns shown above. After-tax performance is presented only for Class A shares of the Fund. The after-tax returns for other Fund classes may vary. Actual after-tax returns depend on the investors individual tax situation and may differ from the returns shown. After-tax returns are not relevant for shares held in tax-deferred investment vehicles such as employer-sponsored 401(k) plans and individual retirement accounts (IRAs). The after-tax returns shown are calculated using the highest individual federal marginal income tax rates in effect during the periods presented and do not reflect the impact of state and local taxes. The after-tax rate used is based on the current tax characterization of the elements of the Funds returns (for example, qualified vs. nonqualified dividends). Past performance, both before and after taxes, is not a guarantee of future results. 1 Because the Institutional Class shares of the Fund do not have a performance history as of the date of this Prospectus, the performance information shown is that of the Funds Class A shares, which are offered by a separate prospectus. While the Institutional Class shares and Class A shares of the Fund represent interests in the same portfolio securities, Institutional Class shares will have returns and yields that are higher than Class A shares because Institutional Class shares have lower expenses. Currently, the annual fund operating expenses, after waivers, for Class A shares is 0.84%, while the annual fund operating expenses, after waivers, for Institutional Class shares will be 0.60%. 2 Profile: Delaware Tax-Free USA Intermediate Fund What is the Funds investment objective? Delaware Tax-Free USA Intermediate Fund seeks as high a level of current interest income exempt from federal income tax as is available from municipal obligations and as is consistent with prudent investment management and preservation of capital. Although the Fund will strive to meet its goal, there is no assurance that it will. What are the Funds main investment strategies? Under normal circumstances, the Fund will invest at least 80% of its net assets in securities the income from which is exempt from federal income taxes, including the federal alternative minimum tax. This is a fundamental investment policy that may not be changed without prior shareholder approval. The Fund will invest primarily in municipal debt obligations that are issued by state and local governments to raise funds for various public purposes such as hospitals, schools, and general capital expenses. The Fund will invest its assets in securities with maturities of various lengths, depending on market conditions, but will have a dollar-weighted average effective maturity of between 3 and 10 years. We will attempt to adjust the average maturity of the bonds in the portfolio to provide a high level of tax-exempt income consistent with preservation of capital. The Funds income level will vary depending on current interest rates and the specific securities in the portfolio. The Fund may concentrate its investments in certain types of bonds or in a certain segment of the municipal bond market when the supply of bonds in other sectors does not suit our investment needs. What are the main risks of investing in the Fund? Investing in any mutual fund involves risk, including the risk that you may lose part or all of the money you invest. Over time, the value of your investment in the Fund will increase and decrease according to changes in the value of the securities in the Funds portfolio. This Fund will be affected primarily by changes in interest rates. For example, when interest rates rise, the value of bonds in the portfolio will likely decline. The Fund may also be affected by the ability of individual municipalities to pay interest and repay principal on the bonds they issue. Under normal circumstances, the Fund may invest up to 20% of its net assets in securities the income from which is subject to the federal alternative minimum tax. Income from these securities would be taxable for investors subject to that tax. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the FDIC or any other government agency. For a more complete discussion of risk, please see The risks of investing in the Funds on page 22. You should keep in mind that an investment in the Fund is not a complete investment program; it should be considered just one part of your total financial plan. Be sure to discuss this Fund with your financial advisor to determine whether it is an appropriate choice for you. Who should invest in the Fund Investors seeking monthly income, free from federal income taxes Investors with long-term financial goals Investors willing to give up some income potential in exchange for the reduced risk of principal fluctuation that comes with an intermediate maturity investment Who should not invest in the Fund Investors with very short-term financial goals Investors who are unwilling to accept share prices that may fluctuate, especially over the short term 3 How has Delaware Tax-Free USA Intermediate Fund performed? The Institutional Class of Delaware Tax-Free USA Intermediate Fund does not have a performance history as of the date of this Prospectus. As a result, the bar chart shows how annual returns for the Funds Class A shares have varied over the past 10 calendar years, and the table shows the average annual returns of the Funds Class A shares for 1-, 5-, and 10-year periods. The Funds past performance (before and after taxes) does not necessarily indicate how it will perform in the future. The returns reflect expense caps in effect during the periods. The returns would be lower without the expense caps. Please see the footnotes on page 22 for additional information about the expense caps. Year-by-year total return (Class A) 1 5.83% -1.41% 9.44% 5.12% 9.10% 6.10% 4.93% 3.45% 4.20% 1.74% As of September 30, 2008, the Funds Class A shares had a calendar year-to-date return of -1.55% . During the periods illustrated in this bar chart, Class As highest quarterly return was 4.69% for the quarter ended September 30, 2002, and its lowest quarterly return was -2.15% for the quarter ended June 30, 2004. The maximum Class A sales charge of 2.75%, which is normally deducted when you purchase shares, is not reflected in the total returns in the previous paragraph or in the bar chart. If this fee were included, the returns would be less than those shown. The average annual returns in the table below do include the sales charge. Average annual returns for periods ended December 31, 2007 Delaware Tax-Free USA Intermediate Fund 1 1 year 5 years 10 years Class A return before taxes (1.10%) 3.50% 4.51% Class A return after taxes on distributions (1.10%) 3.50% 4.51% Class A return after taxes on distributions and sale of Fund shares 0.50% 3.53% 4.46% Barclays Capital Municipal Bond 3  15 Year Index 4.46% 3.95% 5.01% (reflects no deduction for fees, expenses, or taxes) The Funds returns are compared to the performance of the Barclays Capital Municipal Bond 3  15 Year Index, formerly known as Lehman Brothers Municipal Bond 3  15 Year Index. The Index measures the total return performance of investment grade, U.S. tax-exempt bonds with maturities from 2 up to (but not including) 17 years. It is important to note that, unlike the Fund, the Index is unmanaged and does not reflect the costs of operating a mutual fund, such as the costs of buying, selling, and holding securities. Maximum sales charges are included in the Fund returns shown above. After-tax performance is presented only for Class A shares of the Fund. The after-tax returns for other Fund classes may vary. Actual after-tax returns depend on the investors individual tax situation and may differ from the returns shown. After-tax returns are not relevant for shares held in tax-deferred investment vehicles such as employer-sponsored 401(k) plans and IRAs. The after-tax returns shown are calculated using the highest individual federal marginal income tax rates in effect during the periods presented and do not reflect the impact of state and local taxes. The after-tax rate used is based on the current tax characterization of the elements of the Funds returns (for example, qualified vs. nonqualified dividends). Past performance, both before and after taxes, is not a guarantee of future results. 1 Because the Institutional Class shares of the Fund do not have a performance history as of the date of this Prospectus, the performance information shown is that of the Funds Class A shares, which are offered by a separate prospectus. While the Institutional Class shares and Class A shares of the Fund represent interests in the same portfolio securities, Institutional Class shares will have returns and yields that are higher than Class A shares because Institutional Class shares have lower expenses. Currently, the annual fund operating expenses, after waivers, for Class A shares is 0.75%, while the annual fund operating expenses, after waivers, for Institutional Class shares will be 0.60%. 4 Profile: Delaware National High-Yield Municipal Bond Fund What is the Funds investment objective? Delaware National High-Yield Municipal Bond Fund seeks a high level of current income exempt from federal income tax primarily through investment in medium- and lower-grade municipal obligations. Although the Fund will strive to meet its goal, there is no assurance that it will. What are the Funds main investment strategies? Under normal circumstances, the Fund will invest at least 80% of its net assets in municipal securities the income from which is exempt from federal income taxes. This is a fundamental investment policy that may not be changed without prior shareholder approval. Municipal debt obligations are issued by state and local governments to raise funds for various public purposes such as hospitals, schools, and general capital expenses. The Fund will invest its assets in securities with maturities of various lengths, depending on market conditions, but will typically have a dollar-weighted average effective maturity between 5 and 30 years. We will attempt to adjust the average maturity of the bonds in the portfolio to provide a high level of tax-exempt income consistent with preservation of capital. The Funds income will vary depending on current interest rates and the specific securities in the portfolio. The Fund may concentrate its investments in certain types of bonds or in a certain segment of the municipal bond market when the supply of bonds in other sectors does not suit our investment needs. Under normal circumstances, the Fund will invest primarily in lower-rated municipal securities, which typically offer higher income potential and involve greater risk than higher-quality securities. What are the main risks of investing in the Fund? Investing in any mutual fund involves risk, including the risk that you may lose part or all of the money you invest. Over time, the value of your investment in the Fund will increase and decrease according to changes in the value of the securities in the Funds portfolio. This Fund will be affected primarily by changes in interest rates. For example, when interest rates rise, the value of bonds in the portfolio will likely decline. The Fund may also be affected by the ability of individual municipalities to pay interest and repay principal on the bonds they issue. This risk is significant for the Fund because the issuers of the bonds in the portfolio are generally considered to be in a less secure financial situation and may be affected more by adverse economic conditions. The Fund may be subject to greater volatility during periods of adverse economic conditions and it may experience a greater incidence of credit problems. Under normal circumstances, the Fund may to invest up to 100% of its net assets in securities the income from which is subject to the federal alternative minimum tax. Income from these securities would be taxable for investors subject to that tax. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the FDIC or any other government agency. For a more complete discussion of risk, please see The risks of investing in the Funds on page 22. You should keep in mind that an investment in the Fund is not a complete investment program; it should be considered just one part of your total financial plan. Be sure to discuss this Fund with your financial advisor to determine whether it is an appropriate choice for you. Who should invest in the Fund Investors seeking monthly income, free from federal income taxes Investors with long-term financial goals Investors willing to accept the possibility of significant fluctuations in share price, particularly in the short term Who should not invest in the Fund Investors with very short-term financial goals Investors who are unwilling to accept share prices that may fluctuate, especially in the short term 5 How has Delaware National High-Yield Municipal Bond Fund performed? The Institutional Class of Delaware National High-Yield Municipal Bond Fund does not have a performance history as of the date of this Prospectus. As a result, the bar chart shows how annual returns for the Funds Class A shares have varied over the past 10 calendar years, and the table shows the average annual returns of the Funds Class A shares for 1-, 5-, and 10-year periods. The Funds past performance (before and after taxes) does not necessarily indicate how it will perform in the future. The returns reflect expense caps in effect during the periods. The returns would be lower without the expense caps. Please see the footnotes on page 12 for additional information about the expense caps. Year-by-year total return (Class A) 1 6.68% -3.57% 6.98% 5.36% 4.69% 6.57% 7.36% 5.92% 6.16% -0.38% As of September 30, 2008, the Funds Class A shares had a calendar year-to-date return of -5.70% . During the periods illustrated in this bar chart, Class As highest quarterly return was 3.16% for the quarter ended September 30, 2006, and its lowest quarterly return was -2.83% for the quarter ended December 31, 1999. The maximum Class A sales charge of 4.50%, which is normally deducted when you purchase shares, is not reflected in the total returns in the previous paragraph or in the bar chart. If this fee were included, the returns would be less than those shown. The average annual returns in the table below do include the sales charge. Average annual returns for periods ended December 31, 2007 Delaware National High-Yield Municipal Bond Fund 1 1 year 5 years 10 years Class A return before taxes (4.86%) 4.13% 4.03% Class A return after taxes on distributions (4.86%) 4.13% 4.02% Class A return after taxes on distributions and sale of Fund shares (1.57%) 4.25% 4.16% Barclays Capital Municipal Bond Index 3.36% 4.30% 5.18% (reflects no deduction for fees, expenses, or taxes) The Funds returns are compared to the performance of the Barclays Capital Municipal Bond Index, formerly known as Lehman Brothers Municipal Bond Index. The Index measures the total return performance of the long-term, investment grade tax-exempt bond market. It is important to note that, unlike the Fund, the Index is unmanaged and does not reflect the costs of operating a mutual fund, such as the costs of buying, selling, and holding securities. Maximum sales charges are included in the Fund returns shown above . After-tax performance is presented only for Class A shares of the Fund. The after-tax returns for other Fund classes may vary. Actual after-tax returns depend on the investors individual tax situation and may differ from the returns shown. After-tax returns are not relevant for shares held in tax-deferred investment vehicles such as employer-sponsored 401(k) plans and IRAs. The after-tax returns shown are calculated using the highest individual federal marginal income tax rates in effect during the periods presented and do not reflect the impact of state and local taxes. The after-tax rate used is based on the current tax characterization of the elements of the Funds returns (for example, qualified vs. nonqualified dividends). Past performance, both before and after taxes, is not a guarantee of future results. 1 Because the Institutional Class shares of the Fund do not have a performance history as of the date of this Prospectus, the performance information shown is that of the Funds Class A shares, which are offered by a separate prospectus. While the Institutional Class shares and Class A shares of the Fund represent interests in the same portfolio securities, Institutional Class shares will have returns and yields that are higher than Class A shares because Institutional Class shares have lower expenses. Currently, the annual fund operating expenses, after waivers, for Class A shares is 0.90%, while the annual fund operating expenses, after waivers, for Institutional Class shares will be 0.65%. 6 What are the Funds fees and expenses? You do not pay sales charges directly from your investments when you buy or sell shares of the Institutional Class. Maximum sales charge (load) imposed on purchases as a percentage of offering price none Maximum contingent deferred sales charge (load) as a percentage of original purchase price or redemption price, whichever is lower none Maximum sales charge (load) imposed on reinvested dividends none Redemption fees none Exchange fees 1 none Annual fund operating expenses are deducted from the Funds assets. Delaware Tax-Free USA Fund Management fees 2 0.54% Distribution and service (12b-1) fees none Other expenses 0.16% Total operating expenses 0.70% Fee waivers and payments (0.10%) Net expenses 0.60% Delaware Tax-Free USA Intermediate Fund Management fees 2 0.50% Distribution and service (12b-1) fees none Other expenses 0.23% Total operating expenses 0.73% Fee waivers and payments (0.13%) Net expenses 0.60% Delaware National High-Yield Municipal Bond Fund Management fees 2 0.55% Distribution and service (12b-1) fees none Other expenses 0.24% Total operating expenses 0.79% Fee waivers and payments (0.14%) Net expenses 0.65% This example is intended to help you compare the cost of investing in the Funds to the cost of investing in other mutual funds with similar investment objectives. The example shows the cumulative amount of Fund expenses on a hypothetical investment of $10,000 with an annual 5% return over the time shown. Each Funds actual rate of return may be greater or less than the hypothetical 5% return we use here. This example reflects the net operating expenses with expense waivers for the one-year contractual period and the total operating expenses without expense waivers for years 2 and 3. This is an example only, and does not represent future expenses, which may be greater or less than those shown here. Delaware Tax-Free USA Fund 1 year $61 3 years $214 Delaware Tax-Free USA Intermediate Fund 1 year $61 3 years $220 Delaware National High-Yield Municipal Bond Fund 1 year $66 3 years $238 1 Exchanges are subject to the requirements of each Delaware Investments ® Fund. A front-end sales charge may apply if you exchange your shares into a fund that has a front-end sales charge. 2 The Funds investment manager, Delaware Management Company (Manager or we), has contracted to waive all or a portion of its investment advisory fees and pay/or reimburse expenses from January 1, 2009 through December 31, 2009 in order to prevent total annual fund operating expenses (excluding any 12b-1 plan expenses, taxes, interest, inverse floater program expenses, brokerage fees, certain insurance costs, and non-routine expenses or costs, including, but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings, and liquidations (collectively, non- routine expenses)) from exceeding 0.60%, 0.60%, and 0.65% of the average daily net assets of Delaware Tax-Free USA 7 Fund, Delaware Tax-Free USA Intermediate Fund, and Delaware National High-Yield Municipal Bond Fund, respectively. For purposes of these waivers and reimbursements, non-routine expenses may also include such additional costs and expenses as may be agreed upon from time to time by the Funds Boards of Trustees (Boards) and the Manager. These expense waivers and reimbursements apply only to expenses paid directly by the Funds. 8 How we manage the Funds Our investment strategies We analyze economic and market conditions, seeking to identify the securities or market sectors that we think are the best investments for a particular Fund. The following is a general description of the investment strategies used to manage the Funds and a list of securities in which the Funds may invest. We take a disciplined approach to investing, combining investment strategies and risk management techniques that can help shareholders meet their goals. We will generally invest in debt obligations issued by state and local governments and their political subdivisions, agencies, authorities, and instrumentalities that are exempt from federal income tax. We may also invest in debt obligations issued by or for the District of Columbia, and its political subdivisions, agencies, authorities, and instrumentalities or territories and possessions of the United States that are exempt from federal income tax. We will generally invest in securities for income rather than seeking capital appreciation through active trading. However, we may sell securities for a variety of reasons such as to reinvest the proceeds in higher yielding securities, to eliminate investments not consistent with the preservation of capital or to honor redemption requests. As a result, we may realize losses or capital gains which could be taxable to shareholders. Delaware Tax-Free USA Fund and Delaware National High-Yield Municipal Bond Fund will generally have a dollar-weighted average effective maturity of between 5 and 30 years. Delaware Tax-Free USA Intermediate Fund will generally have a dollar-weighted average effective maturity between 3 and 10 years. This is a more conservative strategy than funds with longer average maturities, which should result in a Fund experiencing less price volatility when interest rates rise or fall. The investment objective of each Fund described in this Prospectus is fundamental. This means the Boards may not change the objective without obtaining shareholder approval. If an objective were changed, we would notify the shareholders at least 60 days before the change in the objective became effective. 9 The securities in which the Funds typically invest Fixed income securities offer the potential for greater income payments than stocks, and also may provide capital appreciation. Municipal bond securities typically pay income free of federal income taxes and may be free of state income taxes in the state where they are issued. Please see the Statement of Additional Information (SAI) for additional information about the securities described below as well as other securities in which the Funds may invest. Tax-exempt obligations Tax-exempt obligations are commonly known as municipal bonds. These are debt obligations issued by or for a state or territory, its agencies or instrumentalities, municipalities or other political sub-divisions. The interest on these debt obligations can generally be excluded from federal income tax as well as personal income tax in the state where the bond is issued. Determination of a bonds tax-exempt status is based on the opinion of the bond issuers legal counsel. Tax-exempt obligations may include securities subject to the alternative minimum tax. See Private activity or private placement bonds below for more information. How the Funds use them: Under normal conditions, each Fund (except for Delaware National High-Yield Municipal Bond Fund) may invest 80% of its assets in tax-exempt debt obligations rated in the top four quality grades by Standard & Poors (S&P) or another nationally recognized statistical rating organization (NRSRO), or in unrated tax-exempt obligations if, in the Managers opinion, they are equivalent in quality to the top four quality grades. These bonds may include general obligation bonds and revenue bonds. Delaware National High-Yield Municipal Bond Fund may invest in both investment grade and below investment grade debt obligations. Investment grade debt obligations are rated in the top four quality grades by S&P or another NRSRO, or in the case of unrated tax-exempt obligations if, in the Managers opinion, they are equivalent in quality to the top four quality grades. Below investment grade debt obligations are rated below the top four quality grades by S&P or another NRSRO, or in the case of unrated tax-exempt obligations if, in the Managers opinion, they are equivalent in quality to being rated below the top four quality grades. Both investment grade and below investment grade bonds may include general obligation bonds and revenue bonds. Delaware National High-Yield Municipal Bond Fund may invest all or a portion of its assets in higher grade securities if the Manager determines that abnormal market conditions make investing in lower rated securities inconsistent with shareholders best interest. High yield, high-risk municipal bonds High yield, high-risk municipal bonds are debt obligations rated lower than investment grade by an NRSRO or, if unrated, of comparable quality. These securities are often referred to as junk bonds and are considered to be of poor standing and predominately speculative. How the Funds use them: Each Fund (except for Delaware National High-Yield Municipal Bond Fund) may invest up to 20% of its net assets in high yield, high-risk fixed income securities. Delaware National High-Yield Municipal Bond Fund may invest without limitation in high yield, high-risk fixed income securities. General obligation bonds General obligation bonds are municipal bonds on which the payment of principal and interest is secured by the issuers pledge of its full faith, credit, and taxing power. How the Funds use them: Delaware Tax-Free USA Fund and Delaware Tax-Free USA Intermediate Fund may invest without limit in general obligation bonds in the top four quality grades or bonds that are unrated, but which the Manager determines to be of equal quality. Delaware National High-Yield Municipal Bond Fund may invest without limitation in general obligation bonds. Revenue bonds 10 Revenue bonds are municipal bonds on which principal and interest payments are made from revenues derived from a particular facility, from the proceeds of a special excise tax or from revenue generated by an operating project. Principal and interest are not secured by the general taxing power. Tax-exempt industrial development bonds, in most cases, are a type of revenue bond that is not backed by the credit of the issuing municipality and may therefore involve more risk. How the Funds use them: Delaware Tax-Free USA Fund and Delaware Tax-Free USA Intermediate Fund may invest without limit in revenue bonds in the top four quality grades or bonds that are unrated, but which the Manager determines to be of equal quality. Delaware National High-Yield Municipal Bond Fund may invest without limitation in revenue bonds. Insured municipal bonds Various municipal issuers may obtain insurance for their obligations. In the event of a default, the insurer is required to make payments of interest and principal when due to the bondholders.
